     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.89 Page 1 of 15




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   COMANCHE PEAK POWER                                Case No.: 20-cv-1731-GPC-LL
     COMPANY LLC,
12
                                       Plaintiff,       ORDER GRANTING IN PART AND
13                                                      DENYING IN PART DEFENDANT’S
     v.                                                 MOTION TO DISMISS
14
     QUASAR RESOURCES PTY LTD,
15                                                      [ECF No. 4]
                                     Defendant.
16
17
18         Before this Court is Defendant’s Motion to Dismiss Complaint (“MTD”) pursuant
19   to Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”). ECF No. 4.
20   Upon considering the moving papers, response and reply, the Court GRANTS IN PART
21   and DENIES IN PART Defendant’s Motion, with leave for Plaintiff to amend the
22   Complaint.
23    I.   BACKGROUND
24         Plaintiff is a nuclear energy facility. Compl. ¶ 2, ECF No. 1. It purchases
25   uranium, a commodity, which is enriched and then used in the energy generating process.
26   Id. Defendant sells Triuranium Octoxide (“U3O8”), which is a compound of uranium that
27
                                                    1
28                                                                              20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.90 Page 2 of 15




1    is used in the nuclear fuel cycle. See id. ¶ 14. Thus, according to Plaintiff, it relies on
2    suppliers like Defendant “to supply a steady stream of the raw materials, such as U3O8,
3    that it needs to run its power plants.” Id. ¶ 15.
4          Plaintiff alleges that on November 10, 2017, the parties entered into a “Brokered
5    Transaction.” Id. ¶ 16. The crux of the dispute is whether the parties entered an
6    “agreement” that is binding and therefore enforceable. Compare id. ¶ 16 (“Agreement”),
7    with Def.’s MTD Mem. 1, ECF No. 4-1 (“agreement to agree”).
8          What both parties do agree upon is that certain emails were circulated. The emails
9    are offered by Defendant in a Request for Judicial Notice (“RJN”).1 The details of the
10   emails are as follows. On Friday, November 10, 2017, a third-party broker sent an email
11   to the representative of Defendant. It has the subject line “-EXT-Confirm- Quasar/
12   Comanche Mar’18 CVD,” and its body includes the caption “Uranium Confirm.” RJN
13   Ex. 1, ECF No. 4-2. The email identifies the “Buyer” and “Seller” as Plaintiff and
14   Defendant, respectively. The email also includes a line, which states, “Special
15   Conditions: Subject to credit and mutually agreeable contracts.” Id. The email identifies
16   the “Product” as U3O8, the “Quantity” of 100,000 lbs and “Price” of $23.15/lb, and the
17   “Delivery Date” as March 1, 2018. Id. Further, the bottom of the email includes certain
18   terms of the Brokered Transaction, such as “Obligations.” At the end of the terms
19   includes an “Important Notice,” which states the following:
20         If this confirmation contains any terms or conditions which are contrary to
21         your (meaning either the “Buyer’s” or the “Seller’s”) understanding of the
           Transaction (“Discrepancies”), you must notify us [the third-party broker] of
22         the Discrepancies before the close of business (meaning “5:00 p.m. CPT”)
23         on the first business day after you receive or have electronic access to this.
24
25   1
       The Court grants Defendant’s RJN, ECF No. 4-2, in which Plaintiff concurs, Pl.’s Resp.
26   4, ECF No. 10. See In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405 n.4 (9th Cir. 1996)
     (citing Fecht v. Price Co., 70 F.3d 1078, 1080 n.1 (9th Cir. 1995)).
27
                                                    2
28                                                                                  20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.91 Page 3 of 15




1          If you do not notify us of any Discrepancies before the deadline described in
           the preceding sentence, you will be deemed to have agreed to the terms and
2
           conditions of the Transaction set forth in this confirmation.
3
4    Id. And on Monday, November 13, 2017, Plaintiff forwarded the same November 10,
5    2017 email to Defendant. See RJN Ex. 2, ECF No. 4-2.
6          According to Plaintiff, the parties “expanded their discussions to a broader scope
7    and agreed that they would enter into a master sales agreement (‘MSA’),” which is in
8    contrast to a “spot agreement.” Compl. ¶ 17, ECF No. 1 (emphasis removed). Further,
9    between December 2017 and October 2018 the parties “began documenting the MSA.”
10   Id. ¶ 19. And during the relevant times, Defendant allegedly “made affirmative
11   representations” that both (1) a finalized version of the MSA is forthcoming, and (2) the
12   Brokered Transaction referenced above was still in force “and never stated that it was
13   contingent on the MSA.” Id. ¶¶ 20, 21. Plaintiff asserts that it “relied” on Defendant’s
14   “promises” and “repeated reassurances” that an agreement existed to receive 100,000
15   pounds of U3O8 at the price of $23.15 per pound, “and did not press to finalize the
16   Agreement [which is defined in the Complaint as the Brokered Transaction referenced
17   above].” See id. ¶¶ 16, 19. Relatedly, Plaintiff represents that due to such reliance, it did
18   not seek to obtain U3O8 from other sources at more favorable prices. Id. ¶ 31.
19         Ultimately, Defendant informed Plaintiff that it would not sign the MSA, even
20   though Plaintiff’s Complaint alleges “the MSA was complete and ready for both parties’
21   execution” by October 2018. See id. ¶¶ 22, 23. And because Plaintiff was not seeking its
22   supply from other sources, Plaintiff claims it was damaged by Defendant’s actions, for
23   the timing of the termination coincided with a rise in the market price of U3O8. See id. ¶¶
24   31–33.
25         The Complaint alleges four causes of action: (1) breach of contract and/or
26   promissory estoppel; (2) breach of duty of good faith and fair dealing; (3) negligent
27
                                                   3
28                                                                                 20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.92 Page 4 of 15




1    misrepresentation; and (4) unjust enrichment. Id. at 7–9. Defendant seeks to dismiss all
2    of them. MTD, ECF No. 4. Plaintiff filed a Response, ECF No. 10, and Defendant filed
3    a Reply, ECF No. 11.
4    II.   LEGAL STANDARD
5          A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint,
6    Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001), and dismissal is warranted if the
7    complaint lacks a cognizable legal theory, Robertson v. Dean Witter Reynolds, Inc., 749
8    F.2d 530, 534 (9th Cir. 1984). A complaint may also be dismissed if it presents a
9    cognizable legal theory yet fails to plead essential facts under that theory. Id. While a
10   plaintiff need not give “detailed factual allegations,” a plaintiff must plead sufficient facts
11   that, if true, “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
12   Twombly, 550 U.S. 544, 545 (2007).
13         “To survive a motion to dismiss, a complaint must contain sufficient factual
14   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
15   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is
16   facially plausible when the factual allegations permit “the court to draw the reasonable
17   inference that the defendant is liable for the misconduct alleged.” Id. In other words,
18   “the nonconclusory ‘factual content,’ and reasonable inferences from that content, must
19   be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
20   Service, 572 F.3d 962, 969 (9th Cir. 2009). Determining the plausibility of the claim for
21   relief is a “context-specific task that requires the reviewing court to draw on its judicial
22   experience and common sense.” Iqbal, 556 U.S. at 679.
23         In reviewing a Rule 12(b)(6) motion to dismiss, the court assumes the truth of all
24   factual allegations and construes all inferences from them in the light most favorable to
25   the non-moving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002). At the
26   same time, legal conclusions need not be taken as true merely because they are in the
27
                                                    4
28                                                                                   20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.93 Page 5 of 15




1    form of factual allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
2          When ruling on the motion to dismiss, the court may consider the facts alleged in
3    the complaint, documents attached to the complaint, documents relied upon but not
4    attached to the complaint when authenticity is not contested, and matters of which the
5    court takes judicial notice. Lee v. Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).
6 III.     DISCUSSION
7          The critical question posed is whether the “Brokered Transaction” discussed supra
8    pages 2–3 of this Order qualifies as a contract. Applying the Rule 12(b)(6) legal standard
9    that all factual allegations are construed in the light most favorable to the non-moving
10   party, the Court concludes that a contract has been plausibly alleged. Since a contract
11   (and thus by extension a promise) existed, the claims grounded in promissory estoppel
12   and the implied covenant of good faith and fair dealing also survive Defendant’s MTD.
13   Plaintiff’s claim of negligent misrepresentation also remains in play because the
14   misrepresentations extend beyond the Brokered Transaction to the Defendant’s conduct
15   when negotiating the MSA. However, Plaintiff’s claim of unjust enrichment is not a
16   valid cause of action under California law and Plaintiff’s pleading fails to plausibly allege
17   a quasi-contract claim based upon unjust enrichment. Therefore, Plaintiff’s Fourth Cause
18   of Action is DISMISSED without prejudice, with an opportunity for Plaintiff to amend
19   its Complaint.
20         A.     Existence of a Contract
21         Defendant seeks to dismiss the First Cause of Action, the breach of contract claim.
22   Ultimately Plaintiff must prove the following elements: (1) existence of a contract; (2)
23   plaintiff’s performance (or excuse for non-performance); (3) the breach; and (4) damages
24   (with the implicit element that the breach caused the plaintiff’s damage). See Agam v.
25   Gavra, 236 Cal. App. 4th 91, 104 (2015) (citations omitted). Defendant’s MTD is based
26   on the first element, whether a contract actually existed.
27
                                                   5
28                                                                                20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.94 Page 6 of 15




1           The thrust of Defendant’s argument stems from the following language in the
2    Brokered Transaction: “Special Conditions: Subject to credit and mutually agreeable
3    contracts.” See Def.’s MTD Mem. 5, ECF No. 4-1; RJN Ex. 1, ECF No. 4-2. And
4    because the parties “unequivocally chose not to bind themselves until a subsequent
5    agreement was made,” Defendant argues that at best there was only an “agreement to
6    agree,” not an enforceable contract. Def.’s MTD Mem. 6, ECF No. 4-1.
7           Yet these Special Conditions do not foreclose a finding that a contract was entered
8    into between the parties. Assuming Plaintiff’s allegations are true and construing all
9    inferences favorable to Plaintiff, the Brokered Transaction proves the existence of an
10   independent “spot contract,” and the Special Conditions recognize ways to avoid or
11   modify the confirmed terms. See Pl.’s Resp. 5, ECF No. 10; Compl. ¶ 17, ECF No. 1. In
12   other words, a series of “mutually agreeable contracts” may be entered which would
13   modify the original spot contract, but this recognition does not obviate the original
14   contract itself.
15          There are two textual bases for this reading. First, the Special Conditions specifies
16   “mutually agreeable contracts” in the plural form and not in the singular form. Defendant
17   submits that “The parties unequivocally chose not to bind themselves until a subsequent
18   agreement was made.” Def.’s MTD Mem. 6, ECF No. 4-1 (emphasis added). This
19   places Defendant’s stated position in tension with the idea that “mutually agreeable
20   contracts” are required to formulate a contract. The only way to avoid the conflict at this
21   time is to understand “mutually agreeable contracts” as meaning any subsequent
22   modifications.
23          Second, the bottom of the Brokered Transaction email includes an “Important
24   Notice” section. This section states that parties to the Transaction must notify the broker
25   of any discrepancies by the first business day after receipt of the email, or else the parties
26   “will be deemed to have agreed to the terms and conditions of the Transaction.” RJN Ex.
27
                                                   6
28                                                                                 20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.95 Page 7 of 15




1    1 at 2, ECF No. 4-2. The terms and conditions include the operative quantity and price of
2    U3O8, and an agreement that “the Parties are solely responsible for performing their
3    respective Obligations.” See id. The Important Notice—especially its requirement to
4    inform the broker within one business day of any discrepancies—supports Plaintiff’s
5    position that the Brokered Transaction produced an agreement that binds both parties.
6          According to Defendant, the Important Notice section merely affirms that
7    Defendant agreed to the Special Conditions section; Defendant did not need to notify any
8    discrepancies because Defendant concurred there was only an agreement to agree. See
9    Def.’s Reply 2–3, ECF No. 11. But this circular argument is one that the Court is not
10   required to accept on a motion to dismiss.
11         Furthermore, under the canon to read the terms “as a whole,” Klamath Water Users
12   Protective Ass’n v. Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999), opinion amended on
13   denial of reh’g, 203 F.3d 1175 (9th Cir. 2000); accord Iqbal v. Ziadeh, 10 Cal. App. 5th
14   1, 10–11 (2017), the Court does not find a reason to prioritize the Special Conditions
15   section over the “Obligations” that the Brokered Transaction provides. See Gray1 CPB,
16   LLC v. Kolokotronis, 202 Cal. App. 4th 480, 487 (2011) (“The Court has a duty to
17   construe every provision of a written instrument as to give force and effect, not only to
18   every clause but to every word in it, so that no clause or word may become redundant.”);
19   Smissaert v. Chiodo, 163 Cal. App. 2d 827, 830 (1958) (discussing the need for “a
20   construction of the instrument taken as a whole”).
21         Several sources and authorities further support Plaintiff’s position at this stage of
22   the lawsuit. First, California’s Uniform Commercial Code (the “California UCC”) states
23   that there must be “some writing sufficient to indicate that a contract for sale has been
24   made between the parties and signed by the party against whom enforcement is sought or
25   by his or her authorized agent or broker.” Cal. Com. Code § 2201(1). Leaving one or
26   more terms open does not invalidate the contract. See id. § 2204(3). And if the writing
27
                                                   7
28                                                                                20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.96 Page 8 of 15




1    in confirmation of the contract is in receipt and the recipient does not object to its
2    contents within 10 days, the underlying contract is still enforceable. Id. § 2201(2).
3          Here, the email of the Brokered Transaction is the writing that plausibly confirms
4    the contract’s existence, which Defendant did not protest within 10 days. While
5    Defendant argues that the writing is not “signed by both parties,” Def.’s Reply 3, ECF
6    No. 11, Defendant is ignoring the statutory language which states that the writing signed
7    by its “authorized agent or broker” satisfies Section 2201(1)’s conditions as well.
8    Compare RJN Ex. 1 at 2 (email signature by broker), ECF No. 4-2, with Ruiz v. Moss
9    Bros. Auto Grp., 232 Cal. App. 4th 836, 843 (2014) (quoting Cal. Civ. Code § 1633.7(a))
10   (“A record or signature may not be denied legal effect or enforceability solely because it
11   is in electronic form.”).
12         Second, the facts presented in Defendant’s case law illustrate the kinds of
13   vocabulary that courts are looking for to conclude that a written instrument is merely an
14   agreement to agree. The Brokered Transaction in the instant dispute wholly lacks such
15   express manifestation that there must be an actual contract to follow. For example, in
16   Rennick v. O.P.T.I.O.N. Care, Inc., the letter of intent expressly stated that it “is of no
17   binding effect,” that its purpose “is to acknowledge the [parties’] respective intentions,”
18   and that it is “directed toward the creation of a binding interim agreement and other
19   contracts.” 77 F.3d 309, 314–16 (9th Cir. 1996) (emphases removed). In Beck v. Am.
20   Health Grp. Internat., Inc., the court flagged the following languages: (1) “It is a pleasure
21   to draft the outline of our future agreement”; (2) after a “general understanding,” the
22   party may “forward it to Corporate Counsel for the drafting of a contract”; and (3) “When
23   we have a draft, we will discuss it, and hopefully shall have a completed contract.” 211
24   Cal. App. 3d 1555, 1562–63 (1989). And Smissaert v. Chiodo took issue with the
25   following provision: “the validity of said proposed agreement is subject and conditioned
26   upon the parties agreeing upon and reducing to writing all terms and conditions
27
                                                    8
28                                                                                  20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.97 Page 9 of 15




1    necessary and incidental to the validity of said proposed agreement.” 163 Cal. App. 2d
2    827, 831–32 (1958) (emphases in original). Even the New York case law cited by
3    Defendant involved a letter of intent with the following language: “All terms and
4    conditions referenced herein are non-binding and subject to [p]urchaser’s satisfactory due
5    diligence review . . . and negotiation of a mutually agreed upon Loan Sale Agreement.”
6    DCR Mortg. VI Sub I, LLC v. Peoples United Fin., Inc., 50 N.Y.S.3d 144, 146 (2017)
7    (first alteration in original). These expressions are far more conspicuous and substantive
8    than the one-line passage that Defendant relies on.
9          Third and finally, the legal standard for a Rule 12(b)(6) motion simply favors
10   Plaintiff’s construction of the events. Defendant has not met its burden on a motion to
11   dismiss. Plaintiff alleges that the practice of entering a spot agreement first and then
12   formulating a master sales agreement later is industry custom. See, e.g., Compl. ¶ 17,
13   ECF No. 1; Pl.’s Resp. 5, ECF No. 10. Plaintiff further alleges that throughout the
14   negotiation of the MSA, Defendant represented that the initial Brokered Transaction was
15   still a valid contract. See Compl. ¶¶ 19–21, ECF No. 1.
16         While Defendant views things differently, Defendant’s version of the narrative
17   alone does not sway the Court. For example, Defendant argues that the year-long
18   negotiation process evinces no meeting of the minds. See Def.’s Reply 6–7, ECF No. 11.
19   But disagreement over the MSA does not necessarily invalidate the existence of a pre-
20   existing agreement, one backed by the Brokered Transaction. In addition, Defendant
21   refers to a passage in Plaintiff’s Response, “the parties mutually agreed to waive the
22   usual spot-agreement.” Def.’s Reply 5, ECF No. 11 (quoting Pl.’s Resp. 10, ECF No.
23   10). This is taking the passage out of context, for Plaintiff’s Complaint is not that the
24   “waiver” vacated the original agreement, but that the MSA would substantiate the
25   agreement already in place. See Compl. 4–5, ECF No. 1; Pl.’s Resp. 10, ECF No. 10. A
26   better understanding of these events will emerge after discovery, but vagueness favors the
27
                                                   9
28                                                                                20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.98 Page 10 of 15




1    non-movant (Plaintiff) at the motion to dismiss stage.
2          In conclusion, based on the legal standard of Rule 12(b)(6), the breach of contract
3    claim survives the MTD. The Special Conditions do not swallow the other parts of the
4    Brokered Transaction. These other parts lead the Court to conclude that the parties at
5    least agreed to a one-time transaction, with the recognition that the MSA will extend the
6    parties’ contractual relationship for a longer term. The California UCC provisions and
7    the case law cited by Defendant demonstrate that much more is needed for the Court to
8    deem that Defendant met its burden of proof to dismiss the First Cause of Action.
9          B.     Promissory Estoppel and Implied Covenant
10         With the Court concluding that the November 10, 2017 Brokered Transaction
11   plausibly evinces a contract, Defendant’s attempt to dismiss the claims based upon
12   promissory estoppel and implied covenant of good faith and fair dealing also fails.
13         The Court quickly addresses the latter cause of action first. A claim of implied
14   covenant of good faith and fair dealing requires an enforceable contract. See, e.g.,
15   Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1393 (1990), as
16   modified on denial of reh’g (Oct. 31, 2001); Beck, 211 Cal. App. 3d at 1563 (citations
17   omitted). And since the sole basis for Defendant’s motion to dismiss this claim is that
18   there is no contract, see, e.g., Def.’s MTD Mem. 8–9, ECF No. 4-1, the Court’s
19   conclusion to the contrary resolves this matter.
20         As for a valid promissory estoppel claim, there must be: “(1) a promise clear and
21   unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3)
22   [the] reliance must be both reasonable and foreseeable; and (4) the party asserting the
23   estoppel must be injured by his reliance.” Aceves v. U.S. Bank, N.A., 192 Cal. App. 4th
24   218, 225 (2011) (quoting Advanced Choices, Inc. v. State Dept. of Health Services, 182
25   Cal. App. 4th 1661, 1672 (2010)), as modified (Feb. 9, 2011). Of course, the “promise”
26   is the “indispensable element” in the claim. Id. at 226. And as discussed in the elements,
27
                                                  10
28                                                                               20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.99 Page 11 of 15




1    this promise must be “clear and unambiguous in its terms.” Id. (quoting Garcia v. World
2    Sav., FSB, 183 Cal. App. 4th 1031, 1044 (2010)). Defendant argues that there was no
3    clear and unambiguous promise, only a conditional promise at best as shown by the
4    Special Conditions.2
5          To start, “[t]hat a promise is conditional does not render it unenforceable or
6    ambiguous.” Id. (alteration in original) (quoting Garcia, 183 Cal. App. 4th at 1045).
7    Instead, the “condition” makes a promise ambiguous if the condition evinces an
8    agreement to agree instead of an agreement. Compare id. (finding defendant’s agreement
9    to work with plaintiff on mortgage refinancing “if she no longer pursued relief in the
10   bankruptcy court” to constitute a “clear and unambiguous promise”), with Rennick, 77
11   F.3d at 317 (discussing the nonbinding language of the letter of intent, distinguished
12   supra pages 8–9 of this Order), and R.G. Grp., Inc. v. Horn & Hardart Co., 751 F.2d 69,
13   79 (2d Cir. 1984) (discussing that the history of the negotiations made it plain that the
14   promise or agreement were “conditional upon the signing of a written contract”), and
15   Reprosystem, B.V. v. SCM Corp., 727 F.2d 257, 265 (2d Cir. 1984) (“[T]he draft
16   agreements made it clear that the obligations . . . were contingent upon execution and
17   delivery of the formal contract documents.”).
18         Section II.A of this Order, supra, explained why the Special Conditions did not
19   transform the Brokered Transaction into an agreement to agree. Thus, to the extent that
20   the entirety of Defendant’s argument hinges on the Special Conditions language,
21   Defendant’s attempt to dismiss the promissory estoppel claim also fails. At this stage of
22
23
     2
24     Defendant also argues that breach of contract and promissory estoppel are generally
     inconsistent remedies. Def.’s MTD Mem. 4, ECF No. 4-1. While this is true, Plaintiff is
25   pleading a claim in the alternative. See Fleet v. Bank of Am. N.A., 229 Cal. App. 4th
26   1403, 1413 (2014). The Court rejects Defendant’s conclusory remark that “Plaintiff has
     not done so here,” Def.’s MTD Mem. 4, ECF No. 4-1, as the Complaint shows otherwise.
27
                                                  11
28                                                                                20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.100 Page 12 of 15




1     the lawsuit, there was a “clear and unambiguous promise” that Defendant would deliver
2     100,000 lbs of U3O8, at the price of $23.15/lb. See RJN Ex. 1, ECF No. 4-2. And while
3     the Brokered Transaction states that the transaction is “Subject to credit and mutually
4     agreeable contracts,” this provision is more properly read as an agreement that future
5     modifications (such as an MSA) could occur, not a preceding requirement to the
6     Brokered Transaction.
7           C.     Negligent Misrepresentation
8           The MTD also seeks to dismiss Plaintiff’s Third Cause of Action, negligent
9     misrepresentation. “The elements of negligent misrepresentation are (1) a
10    misrepresentation of a past or existing material fact, (2) made without reasonable ground
11    for believing it to be true, (3) made with the intent to induce another’s reliance on the fact
12    misrepresented, (4) justifiable reliance on the misrepresentation, and (5) resulting
13    damage.” Bock v. Hansen, 225 Cal. App. 4th 215, 231 (2014) (quoting Ragland v. U.S.
14    Bank National Assn., 209 Cal. App. 4th 182, 196 (2012)).
15          Defendant presents two arguments as to why the Court should dismiss Plaintiff’s
16    negligent misrepresentation claim. First, Defendant presents the economic loss rule:
17    “[C]onduct amounting to a breach of contract becomes tortious only when it also violates
18    a duty independent of the contract arising from principles of tort law.” Darbeevision,
19    Inc. v. C&A Mktg., Inc., No. SACV1800725AGSSX, 2018 WL 5880618, at *2 (C.D. Cal.
20    Aug. 30, 2018) (alteration in original) (quoting Elrich v. Menezes, 21 Cal. 4th 543, 551
21    (1999)); cf. Body Jewelz, Inc. v. Valley Forge Ins. Co., 241 F. Supp. 3d 1084, 1092 (C.D.
22    Cal. 2017) (“The practical effect of this rule is that claims for negligence involving only
23    economic loss are generally dismissed in favor of breach of contract claims.”). And
24    under the economic loss rule, Defendant argues that Plaintiff is repackaging its contract
25    claim to a tort claim, essentially double-dipping on liability.
26    ///
27
                                                    12
28                                                                                  20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.101 Page 13 of 15




1           The Court does not find that the economic loss rule supports dismissal of the Third
2     Cause of action because the Complaint raises two separate interactions between Plaintiff
3     and Defendant. One is the Brokered Transaction that Defendant has reneged, but the
4     other is the MSA negotiation process which ultimately did not come into fruition.3 See
5     Compl. 4–9, ECF No. 1. While the economic loss rule might eliminate any negligent
6     misrepresentation liability stemming from the Brokered Transaction, it leaves intact the
7     allegations of Defendant’s conduct during the MSA negotiations.
8           Second, Defendant argues Plaintiff could not prove “justifiable reliance.” This
9     argument is based on the fact that the Brokered Transaction specified the Special
10    Conditions. But the Court already discussed how Defendant’s understanding of the
11    Special Conditions’ implications is unpersuasive. Accordingly, Defendant’s extension of
12    its theory to the justifiable reliance issue also fails. Further, Defendant’s argument does
13    not address the other part of Plaintiff’s negligent misrepresentation liability—that
14    Plaintiff relied on Defendant’s “affirmative representations that a finalized version of the
15    MSA was forthcoming,” Compl. ¶ 20, and as a result “had not previously sought to
16    obtain U3O8 from alternate sources at more favorable places,” id. ¶ 31. Assuming the
17    truth of Plaintiff’s factual allegations and drawing inferences favorable to Plaintiff, the
18    negligent misrepresentation cause of action also survives the motion to dismiss.
19
20
21    3
        The Complaint is not as clear on the matter as it could be. Paragraphs 50 to 53 of the
22    Complaint are limited to the unfulfilled Brokered Transaction. See ECF No. 1. However,
      the Complaint describes what occurred during the MSA negotiation process, and Plaintiff
23    alleges that “in reliance on the promises made by the Defendant” (which includes the
24    assurance “that a finalized version of the MSA was forthcoming”), Plaintiff did not seek
      out alternative sources for U3O8. And because the MSA was not finalized, Plaintiff
25    incurred damages. See id. at 5–7. Since the Third Cause of Action also incorporates all
26    “foregoing allegations,” id. ¶ 49, the Court treats the Third Cause of Action as
      implicating the two separate interactions.
27
                                                    13
28                                                                                  20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.102 Page 14 of 15




1           D.     Unjust Enrichment
2           Finally, Defendant seeks to dismiss Plaintiff’s Fourth Cause of Action, unjust
3     enrichment. “[T]here is no cause of action in California for unjust enrichment.” Durell
4     v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (2010) (alteration in original)
5     (quoting Melchior v. New Line Productions, Inc. 106 Cal. App. 4th 779, 793 (2003));
6     accord Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015); Azco
7     Biotech, Inc. v. Qiagen, N.V., No. 12-CV-2599-BEN (DHB), 2015 WL 12516024, at *9
8     (S.D. Cal. July 2, 2015) (“The Court need not address arguments for a claim that
9     California does not recognize.”). Plaintiff is silent on this issue except for a passing
10    reference in the introduction section—unsupported by any case law—that courts may
11    construe the claim as a “quasi-contract.” See Pl.’s Resp. 3, ECF No. 10.
12          The Court acknowledges that this alone does not end the matter. Because unjust
13    enrichment is not a theory of recovery but an effect, the Court instead inquires whether
14    restitution is appropriate. See Durell, 183 Cal. App. 4th at 1370 (“Unjust enrichment is
15    synonymous with restitution.”); McBride v. Boughton, 123 Cal. App. 4th 379, 387
16    (2004). And when doing so, courts analyze whether defendant “unjustly conferred a
17    benefit ‘through mistake, fraud, coercion, or request,’” in which “[t]he return of that
18    benefit is the remedy ‘typically sought in a quasi-contract cause of action.’” Astiana, 783
19    F.3d at 762 (quoting 55 Cal. Jur. 3d Restitution § 2). For example, if a defendant
20    obtained a benefit from the plaintiff by illegal conduct, the plaintiff may choose not to
21    sue in tort but instead under a “quasi-contract theory.” Durell, 183 Cal. App. 4th at 1370;
22    cf. Astiana, 783 F.3d at 762 (reversing the district court’s dismissal of plaintiffs’ quasi-
23    contract cause of action, in which plaintiffs alleged that defendant was “unjustly
24    enriched” from false advertising).
25          But even under this inquiry, the Complaint fails to meet the adequate pleading
26    standards for the Court to conclude that restitution under a quasi-contract theory is
27
                                                    14
28                                                                                   20-cv-1731-GPC-LL
     Case 3:20-cv-01731-GPC-LL Document 13 Filed 04/22/21 PageID.103 Page 15 of 15




1     appropriate. No part of Plaintiff’s documents (either the Complaint or Response)
2     explains how the fact patterns in this lawsuit fit into the permissible scenarios for
3     restitution, such as Defendant receiving benefit by fraud or other unjust means. At best,
4     Plaintiff alleges that the facts “set forth the basis for Plaintiff’s claim that Defendant’s
5     actions are inequitable such that it would be unjust to permit Defendant to retain the
6     benefit or its inequitable conduct.” Compl. ¶ 56, ECF No. 1. But descriptions such as
7     “inequitable” and “unjust” are merely legal conclusions that the Court does not consider,
8     even at the motion to dismiss stage. See Iqbal, 556 U.S. at 678 (citing Twombly, 550
9     U.S. at 547). And to the extent that Plaintiff is silent in its Response brief and fails to
10    draw any connection between Defendant’s conduct and grounds for restitution, the Court
11    concludes that Plaintiff’s pleading is deficient on this cause of action.
12          E.     Leave to Amend
13          While the Court has identified the Complaint’s defects above and dismissed the
14    Fourth Cause of Action based on the defects, the Court finds that an amendment could
15    possibly cure the defects. Therefore, granting leave to amend is appropriate. See Lopez
16    v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); cf. Fed. R. Civ. P. 15(a)(2) (“The court
17    should freely give leave when justice so requires.”).
18 IV.      CONCLUSION
19          Based on the foregoing reasons, Defendant’s Motion to Dismiss Complaint is
20    GRANTED IN PART and DENIED IN PART. Specifically, Plaintiff’s Fourth Cause
21    of Action, Unjust Enrichment, is DISMISSED without prejudice. Plaintiff may file an
22    amended complaint which addresses any of the deficiencies identified above within thirty
23    (30) days of the filing of this Order.
24          IT IS SO ORDERED.
25    Dated: April 22, 2021
26
27
                                                     15
28                                                                                    20-cv-1731-GPC-LL
